

116 HR 8908 IH: Cost of Police Misconduct Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8908IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Beyer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require Federal, State, and local law enforcement agencies to report information related to allegations of misconduct of law enforcement officers to the Attorney General, and for other purposes.1.Short titleThis Act may be cited as the Cost of Police Misconduct Act of 2020.2.Reporting requirement(a)Identification requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General shall identify—(A)the total number of Federal law enforcement agencies in the Federal Government; and (B)the name of each Federal law enforcement agency in the Federal Government.(2)PublicationThe Attorney General shall make publicly available on the internet website of the Department of Justice the information under paragraph (1), and update such identification as necessary. (b)Reporting requirementNot later than 120 days after the date of the enactment of this Act, a Federal law enforcement agency identified under subsection (a)(2) shall report to the Attorney General, on a monthly basis and pursuant to guidelines established by the Attorney General, for the preceding month and with respect to the Federal law enforcement agency, the following information: (1)The total number of allegations of misconduct by a Federal law enforcement officer.(2)The total number of judgements or settlements with respect to allegations of misconduct by a Federal law enforcement officer.(3)For each allegation of misconduct identified in paragraph (1) or a judgement or settlement with respect to allegations of misconduct identified in paragraph (2):(A)The Federal law enforcement agency that employed the officer involved. (B)The race, ethnicity, sex, and age of each officer and civilian involved.(C)The year in which the allegation took place. (D)The year in which the allegation was reported.(E)The type of allegation, which may include a body camera violation (whether a failure to wear or record), use of force (including the type of force), a collision, racial profiling, negligence, property damage, sexual harassment or assault, false testimony, wrongful death, and wrongful imprisonment. (F)Any personnel action taken by the officer involved, which may include resignation or retirement.(G)Any personnel action taken by the law enforcement agency involved, which may include termination, demotion, or relocation of the officer involved.(H)The amount paid pursuant to a judgement or settlement (and related court fees) with respect to such allegation.(I)The source of money used to pay a judgement or settlement (and related court fees) identified under subparagraph (F), including general operating budget, law enforcement agency budget, or bonds. (4)The total amount paid pursuant to such judgements and settlements (and related court fees) by Federal law enforcement agencies. (c)Reporting requirement for State and local law enforcement(1)Requirement for State and local law enforcementFor each fiscal year beginning after the expiration of the period specified in paragraph (2)(A) in which a State or unit of local government receives funds under a program referred to in paragraph (2)(B), the State or unit of local government shall submit to the Attorney General, on a monthly basis and pursuant to guidelines established by the Attorney General, for the preceding month and with respect to each law enforcement agency in the State or unit of local government, a report substantially similar to the report under subsection (b). (2)Compliance and Ineligibility(A)Compliance dateEach State or unit of local government shall have not more than 120 days from the date of the enactment of this Act to comply with the requirement under paragraph (1), except that the Attorney General may grant an additional 120 days to a State or unit of local government that is making good faith efforts to comply with such requirement. (B)Ineligibility for fundsFor any fiscal year beginning after the expiration of the period specified in subparagraph (A), a State or unit of local government that fails to comply with the requirement under paragraph (1), shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(3)ReallocationAmounts not allocated under a program referred to in paragraph (2)(B) to a State or unit of local government for failure to fully comply with paragraph (1) shall be reallocated under that program to States or units of local government that have not failed to comply with such requirement.(4)Open-source dataNot later than 30 days after each date on which the Attorney General receives information reported under paragraph (1) from a State or unit of local government, the Attorney General shall verify such information reported using open-source data, as practicable, including using data from newspaper and court records.(d)Study and reports required(1)Study(A)In generalFollowing two years of data collected under subsections (b) and (c), the Comptroller General shall carry out a study on such data, including— (i)the number of Federal, State, and local law enforcement agencies reporting such data to the Attorney General; (ii)a determination of the leading cause of judgements and settlements (and related court fees) against Federal, State, and local law enforcement agencies; (iii)an analysis of any relationship between the number of judgements and settlements (and related court fees) and the actions taken by Federal, State, or local law enforcement agencies; (iv)recommendations with respect to how a Federal, State, or local law enforcement agency may reduce misconduct leading to judgements or settlements (and related court fees); (v)identification of Federal, State, local law enforcement agencies that have spent the most money with respect to judgements and settlements (and related court fees); (vi)the total amount of money spent by Federal, State, and local law enforcement agencies on judgements or settlements (and related court fees), disaggregated by State; and(vii)the average amount of money spent on judgements or settlements (and related court fees) by—(I)Federal law enforcement agencies; (II)State law enforcement agencies; and(III)local law enforcement agencies.(B)PublicationThe Comptroller General shall make publicly available through the internet website of the Government Accountability Office the findings of the study under subparagraph (A). (2)Report and press release(A)In generalFollowing the completion of the study under paragraph (1), the Attorney General, in consultation with the Comptroller General, shall prepare and submit to Congress a report that contains the findings of such study and release a press release with respect to the study.(B)Press releaseFollowing the first full year that data is collected under subsections (b) and (c) and in addition to the press release required under subparagraph (A), the Attorney General shall issue an annual press release summarizing the data collected under subsections (b) and (c) for the year prior to the release of such press release. (3)Database(A)In generalNot later than one year after the date of the enactment of this Act, the Attorney General shall create and maintain online a searchable database containing all data reported pursuant to subsections (b) and (c), and subject to any otherwise applicable confidentiality requirements. Such publication shall not include any personally identifiable information of any law enforcement officer.(B)Database updatesThe Attorney General shall update the database created under subparagraph (A) on an annual basis with data reported under subsections (b) and (c).(e)DefinitionsIn this section:(1)Law enforcement agencyThe term law enforcement agency means an agency with the authority to arrest or detain an individual suspected of violating the law in the United States.(2)Allegation of misconductThe term allegation of misconduct means an allegation by a member of the community or other individual that an officer took illegal or inappropriate action in connection with their official duties. 